Citation Nr: 1202695	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-33 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a hair loss disability, to include a hair follicle disease and male pattern baldness.

2.  Entitlement to service connection for a skin disease other than eczematous dermatitis and acne vulgaris of the face, to include cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to January 2007.  He received the Joint Service Commendation Medal and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for male pattern baldness (also claimed as a disease of the hair follicles) and cellulitis.  Service connection was granted for, among other things, eczematous dermatitis and acne vulgaris of the face.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Roanoke, Virginia.

In statements dated in March 2007 and November 2011 (VA Form 21-4138), the Veteran raised the issues of entitlement to service connection for residuals of a head injury, bilateral wrist, arm, hand, and ear disabilities, left hip, lung, tongue, cardiac, and gastrointestinal disabilities, and hypertension, and whether new and material evidence has been received to reopen claims for service connection for bilateral eye and shoulder disabilities and a right thumb disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In his November 2011 statement (VA Form 21-4138), the Veteran reported that he had undergone hair removal procedures following service at the National Naval Medical Center in Bethesda, Maryland and the 779th Medical Group.  Furthermore, he has submitted treatment records reflecting possible treatment for cellulitis and hair follicle problems at these treatment facilities and from Walter Reed Army Medical Center and the 579th Medical Group.  However, there is no evidence that any efforts have been taken to obtain all relevant records from these facilities.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  A remand is necessary to attempt to obtain any relevant records from the above listed treatment providers.  

gvvAccordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a hair loss/hair follicle disability and a skin disease from the National Naval Medical Center in Bethesda, Maryland, Walter Reed Army Medical Center, the 779th Medical Group, and the 579th Medical Group.

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



